DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6-8, 11-12, 15, and 18-20 are rejected under 35 U.S.C. 103 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 8, the limitation “a first portion…having a second (channel) thickness dimension which is a same,” appears to contain a typographical or grammatical error which renders the limitation indefinite. Specifically, it is unclear as to which element(s) is “a same” and as to what the element(s) are “a same” as. 
Regarding claim 1, the limitation “wherein a distance of space is above the bottom most sheet to one of the second plurality of sheets of silicon and below the bottom most sheet to a substrate, the distance of space extending beyond a top edge and a bottom edge of each of the upper and lower inner spacers but not below a bottom surface of the source or drain region, the distance of space being in a direction parallel to the second thickness dimension,” is unclear as to how a singular “distance of space” is above and below the bottom most second channel and extending above a top and bottom edge of each of the upper and lower inner spacers. Further, “a distance of space,” is unclear as to what is required of the element. Specifically, it is unclear if applicant intends to require an empty space or simply a distance between elements. 
Regarding claim 8, the limitation “a distance of space is above the bottom most sheet to one of the second plurality of sheets of silicon and below the bottom most sheet to a substrate, the distance of space extending beyond a top edge and a bottom edge of each of the upper and lower inner spacers but not below a bottom surface of the source or drain region, the distance of space being in a direction parallel to the second thickness dimension,” is unclear as to how a singular “distance of space” is above and below the bottom most second channel and extending above a top and bottom edge of each of the upper and lower inner spacers. Further, “a distance of space,” is unclear as to what is required of the element. Specifically, it is unclear if applicant intends to require an empty space or simply a distance between elements. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-4, 6-8, 11-12, 15, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2018/0053690; herein “Wang”) in view of Park et al. (US 2007/0196973; herein “Park”) and Ching et al. (US 2017/0141112; herein “Ching ‘112”).
Regarding claim 1, Wang discloses in Fig. 7 and related text an integrated circuit device comprising:
a first transistor (710b, see [0078]) having a first nanosheet structure comprising first plurality of sheets of silicon (711b/712b/713b, see [0078]) defining a first channel  having a first thickness dimension (e.g. thickness of unthinned 712b); and
a second transistor (710a, see [0078]) having a second nanosheet structure comprising second plurality of sheets of silicon (711a/712a/713a, see [0078]) defining a second channel, wherein the second channel for each of the second plurality sheets of silicon comprises a first portion (e.g. middle portion) in a sheet stack having a second thickness dimension (e.g. thickness of thinned 712a) which is a same, wherein the second thickness dimension for each of the second plurality of sheets of silicon in the sheet stack comprises approximately 50 to 60 percent of the first thickness dimension (ee [0075]; note that the disclosed ranges of thicknesses of layers at least touches the claimed range, i.e. if the nanosheets before thinning are 5nm and all other layers of stack 110b are minimum values disclosed, if 115a increases to maximum value (6nm from 2 nm) for stack 110a then each thinned nanosheet is reduced by 2nm to 3nm, thus 40% removed; also note that the claim requires “approximately” and is being given its broadest reasonable interpretation);

Wang does not explicitly disclose 
upper inner spacers formed above and lower inner spacers formed below a bottom most sheet of the second plurality of sheets of silicon defining the second channel, the upper and lower inner spacers comprising a dielectric material, the upper and lower inner spacers positioned directly between a sidewall of the gate stack and a sidewall of a source or drain region;
wherein the bottom most sheet defining the second channel comprises a second portion in direct contact with the upper inner spacers, the second portion comprising a same thickness as the first thickness dimension of the first channel, wherein a distance of space is above the bottom most sheet to one of the second plurality of sheets of silicon and below the bottom most sheet to a substrate, the distance of space extending beyond a top edge and a bottom edge of each of the upper and lower inner spacers but not below a bottom surface of the source or drain region, the distance of space being in a direction parallel to the second thickness dimension.
In the same field of endeavor, in Fig. 9N and related text a semiconductor device comprising
upper inner spacers formed above and lower inner spacers formed below (54, see [0136]) a bottom most sheet (16a’’/44a, see [0131] and [0141]) of the second plurality of sheets of silicon defining the second channel, the upper and lower inner spacers comprising a dielectric material (see [0136]), the upper and lower inner spacers positioned directly between a sidewall of the gate stack (48, see [0147]) and a sidewall of a source or drain region (32 and 34, see [0138]);

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by forming dielectric upper and lower inner spacers between each of the sheets of silicon, each of the inner spacers positioned directly between a sidewall of a gate stack and a sidewall of a source or drain region and having the claimed distances of space, as taught by Park, in order to decrease overlap capacitance between the gate electrode and the source/drain and reduce contact resistance between the gate electrode and the gate stack layer (see Park [0151]). 
In the same field of endeavor, Ching ‘112 teaches in Figs. 14A-B, 18A-C and related text a semiconductor device 
wherein the bottom most sheet defining the second channel (316, see [0020]) comprises a second portion in direct contact with the upper inner spacers (820, see [0063]), the second portion (being not thinned) (see Fig. 18A).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Wang by having a second portion in direct contact with the inner spacer not being thinned, as taught by Ching ‘112, in order to simplify manufacturing methods by thinning only in the region exposed by the removal of the sacrificial gate. Note that the limitation “the second portion comprising a same thickness as the first thickness dimension of the first channel,” is taught by the combination of the second portion not being thinned, as shown by Ching ‘112, and the 
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the initial and final thicknesses to be a result effective variable affecting the threshold voltage of the transistor.  Thus, it would have been obvious to modify the device of Wang to have the thicknesses within the claimed ranges in order to adjust the threshold voltage, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 2-4 and 6, the combined device further teach each of the additional claimed limitations in that each limitation recites a process, however the claim is directed to a product. 
Therefore, this limitation is considered to be product by process limitations, which will not be given patentable weight. "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
Regarding claim 7, the combined device shows reducing the thickness dimension of the second channel to approximately 3 nanometers (Wang: e.g. 5nm to 3nm as described above in the rejection of claim 1, see [0075]; also note that the claim requires “approximately” and is being given its broadest reasonable interpretation).
Additionally, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the initial and final thicknesses to be a result effective variable affecting the threshold voltage of the transistor.  Thus, it would have been obvious to modify the device of Wang to have the thicknesses within the claimed ranges in order to adjust the threshold voltage, and since optimum or workable ranges of such variables are discoverable through routine experimentation. see MPEP 2144.05 II.B and 2143. Furthermore, it has also been held that the applicant must show that a particular range is critical, generally by showing that the claimed range achieves unexpected results relative to the prior art range. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936, (Fed. Cir. 1990). Note that the law is replete with cases in which when the mere difference between the claimed invention and the prior art is some dimensional limitation or other variable within the claims, patentability cannot be found. The instant disclosure does not set forth evidence ascribing unexpected results due to the claimed dimensions. See Gardner v. TEC Systems, Inc., 725 F.2d 1338 (Fed. Cir. 1984), which held that the dimensional limitations failed to point out a feature which performed and operated any differently from the prior art.
Regarding claim 8, Wang in view of Park and Ching ‘112 teach the claimed invention in substantially the same manner as applied to claim 1 above. 
Regarding claim 11, the combined device shows 
the first nanosheet transistor has a first threshold voltage (Wang: see [0085]);
the second nanosheet transistor has a second threshold voltage (see [0085]); and
the second threshold voltage is greater than the first threshold voltage (note that the relative channel thicknesses of the art are the same as claimed, and thus it is the position of the Office that the threshold voltages are also as claimed). 
Note that the limitation “the second threshold voltage is greater than the first threshold voltage” is a property or function of the claimed device. It is the position of the Office that when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, that a prima facie case of either anticipation or obviousness has been established in regards to the claimed properties or functions. See MPEP 2112.01. 
Regarding claim 12, the combined device shows the first threshold voltage is approximately 30 millivolts greater than the second threshold voltage.
Note that it is the position of the Office that because the combined device has all of the structural limitations of the claimed invention, the result of the combined device will be the same. 
Note that the limitation “the first threshold voltage is approximately 30 millivolts greater than the second threshold voltage” is a property or function of the claimed device. It is the position of the Office that when the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, that a prima facie case of either anticipation or obviousness has been established in regards to the claimed properties or functions. See MPEP 2112.01. 
Regarding claim 15, Wang further discloses the first nanosheet transistor (710b) further comprises a high-k dielectric (113b2, see [0062]) in direct contact with the first channel (712b).
Regarding claim 18, Wang further discloses the second nanosheet transistor (710a) further comprises a high-k dielectric (113a2, see [0062]) in direct contact with the second channel (712a).
Regarding claim 20, Wang further discloses a substrate (304) upon which the first nanosheet transistor and second nanosheet transistor are located.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Park and Ching ‘112, as applied to claims 8 above, and further in view of Ching et al. (US 2017/0194213; herein “Ching 213”).
Regarding claim 19, Wang does not explicitly disclose the first nanosheet transistor and second nanosheet transistor are separated by a shallow trench isolation layer.
In the same field of endeavor, Ching ‘213 teaches in Figs. 14-20H and related text the first nanosheet transistor (of region 202/204) and second nanosheet transistor (of region 206)are separated by a shallow trench isolation layer (see [0024]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Wang by having a shallow trench isolation between the first and second transistors, as taught by Ching ‘213, in order to provide desired electrical isolation between components.

Response to Arguments
Applicant's arguments filed 9/23/2021 have been fully considered but are moot in view of the new grounds of rejection above.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 



/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        11/18/2021